Title: From John Adams to Benjamin Stoddert, 18 August 1798
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy August 18. 1798

Mr. William Gray of Salem, a capital Merchant of that place called on me to request a Convoy, for an hundred sail of American vessels now at the Havanna, watched by twenty or thirty French Privateers. I desired him to write to you and to pray you to afford them a Convoy, if possible. Mr. Simmons of Charleston SC on a visit to me Yesterday informed me, that Dispatches & Petitions to Government had been forwarded, from the Havanna by the way of Charleston, requesting a Convoy.—
If it is possible for you to afford them the Protection they want, I wish you to give the necessary orders for that Purpose.
I am.— / Sir. Yr. Mo. obt. Servant
John Adams